COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

 ORDER ON MOTION FOR EN BANC RECONSIDERATION OF ORDER GRANTING TEMPORARY RELIEF

Appellate case name:      Shatish Patel, M.D., Hemalatha Vijayan, M.D., Subodh Sonwalkar,
                          M.D., Wolley Oladut M.D. v. St. Luke’s Sugar Land Partnership,
                          L.L.P. and St. Luke’s Community Development Corporation-Sugar
                          Land

Appellate case number:    01-13-00273-CV

Trial court case number: 2011-24016

Trial court:              152nd District Court of Harris County

Date motion filed:        December 30, 2013

Party filing motion:      Appellees, St. Luke’s Sugar Land Partnership, L.L.P. and St. Luke’s
                          Community Development Corporation-Sugar Land.

     The motion for en banc reconsideration of the order granting temporary relief is
DENIED.


Judge’s signature: /s/ Michael Massengale
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown, and Huddle.

In light of this Court’s ruling denying St. Luke’s motion for en banc reconsideration of the merits
of the appeal, Justice Keyes would dismiss St. Luke’s motion for en banc reconsideration of the
order granting temporary relief as moot.

Justice Sharp would grant the motion for en banc reconsideration of the order granting temporary
relief.


Date: February 11, 2014